Case 1:17-cv-02374-RRM-ST Document 100-2 Filed 01/24/21 Page 1 of 8 PageID #: 937




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------x

  CAPITOL 7 FUNDING,

                            Plaintiff,

                   v.

  WINGFIELD INVESTMENT CORPORATION,
                                                                           Docket No.
                                                                           17-CV-2374(RRM)(ST)
                            Corporate Defendant,

  BURGIS SETHNA, A/K/A SETH BURGESS,
  HEATH WAGENHEIM, JOSEPH RABITO AND
  DAMIAN LALJIE AND JOHN DOES 1
  THROUGH 15,

                             Individual Defendants.
  -----------------------------------------------------------------x




              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
            DEFENDANTS’ MOTION TO SET ASIDE THE ENTRY OF CETIFICATES
                  OF DEFAULT PURSUANT TO FED. R. CIV. PRO. 55(a)




                                                       DANIEL L. BIBB, ESQ.
                                                       The Law Office of Daniel L. Bibb, LLC
                                                       261 Madison Avenue, 12th Floor
                                                       New York, New York 10016
                                                       T. (212) 736-3936
                                                       F. (212) 812-3299
                                                       dan@danielbibblaw.com




                                                           1
Case 1:17-cv-02374-RRM-ST Document 100-2 Filed 01/24/21 Page 2 of 8 PageID #: 938




                                      I. PRELIMINARY STATEMENT

          Defendants respectfully submit this Memorandum is support it their motion to vacate the

  Certificates of Default.

          Defendants respectfully request that this Court vacate the Certificates of Default entered

  herein pursuant to Fed. R. Civ. Pro. 55(a) because there is good cause show for Defendants’

  delay in filing an Answer in this action. This initial Complaint was filed during the summer of

  2017 followed up shortly thereafter by the filing of an Amended Complaint and then a Second

  Amended Complaint (hereinafter SAC). The procedural history of this case is set forth more

  fully in the Declaration of Daniel L. Bibb, Esq. as well as the multitude of filings on ECF for the

  last 3 ½ years. Indeed, a motion to dismiss the SAC was litigated before the Hon. Roslyn

  Mauskopf, which took over eleven (11) months to decide. After the decision was rendered

  dismissing Prestige and First Choice from the SAC and dismissing counts of fraud and unjust

  enrichment as against Rabito and Laljie, a June 11, 2020 telephone conference was held during

  which there was never any mention that an answer had yet to be filed on behalf of any of the

  defendants.

          While I was aware of the issue when I was retained and filed my Notice of Appearance,

  due to the passage of time and intervening serious health issues, I completely forgot that an

  Answer had not been filed until such time as the plaintiff moved for Certificates of Default. At

  that time, New York City and the surrounding metropolitan area remained in a Covid 19

  lockdown. My file in this matter was in my office in midtown Manhattan1 and, due to the fear of

  the virus and my seriously compromised health2, I was unable to retrieve the file until late


  1
   I live in a suburb of new York City approximately 20 miles from my office.
  2
   Despite all of the precautions taken since March 2020, I was diagnosed with Covid 19 on January 12, 2021.
  Thankfully, my symptoms are similar to that of a bad cold. I have recently been informed, however, by my
  urologist that this diagnosis might complicate plans for the surgery scheduled for February 9.

                                                          2
Case 1:17-cv-02374-RRM-ST Document 100-2 Filed 01/24/21 Page 3 of 8 PageID #: 939




  September. After resolving some of my health issues (except the upcoming scans and surgery), I

  submit the instant application on behalf of the defendants.

                       II. STATEMENT OF FACTS AND PROCEDURAL HISTORY

          The statement of facts and procedural history are set forth in detail in the co-defendants’

  motion and are adopted here as if set forth more fully herein. The statement of facts and

  procedural history are also set forth more fully in the attached Declaration of Daniel L. Bibb,

  Esq. and will not be repeated here except as follows.

          What must be addressed more fully herein is the fact that both Rabito and Laljie have

  meritorious defenses to this action. First, with regards to Rabito, he was not involved with 3

  Leaf Capital (the business that is the subject of this complaint) at all. He was not an employee.

  He was not an agent. He was not a manager. He was not a shareholder. Rabito had no interest

  in 3 Leaf except as a landlord. A Rabito owned corporate entity held an office space leasehold.

  That entity sublet a portion of that leasehold to 3 Leaf. He did no business with 3 Leaf or

  plaintiff other than that of a landlord.

          With regard to Laljie, he was what can only be referred to as an “operations manager.”

  He had nothing to do with the actual business of 3 Leaf, that is buying distressed debt. He was

  responsible for office space (which was obtained from the Rabito owned entity), office supplies,

  office equipment, telephone systems and computers among other things that had nothing to do

  with the actual business of 3 Leaf.

          Under these circumstances, even if every allegation in the SAC were true (something that

  is certainly not conceded here), neither Rabito nor Laljie can be held liable for conduct they did

  not commit, knew nothing about or were ever involved in. There is simply absolutely no theory

  of liability that would apply in these circumstances. One cannot be liable for wrongdoing if one



                                                   3
Case 1:17-cv-02374-RRM-ST Document 100-2 Filed 01/24/21 Page 4 of 8 PageID #: 940




  did not participate in some manner in that wrongdoing. Rabito and Laljie did not participate in

  any manner, even assuming there was wrongdoing at all.

          Finally, the defendants refer the Court to arguments in the Motion to Dismiss (ECF 81) in

  further support of the fact that Rabito and Laljie have several meritorious defenses to this action.

                                            III. ARGUMENT

         Federal Rule of Civil Procedure 55(c) provides that an entry of default may be set aside

  upon a showing of good cause. FED. R. CIV. P. 55(c). The Second Circuit’s “good cause”

  standard for setting aside entry of default is the same as that for setting aside default judgment

  under Rule 60(b), but the test for setting aside entry of default is less rigid and is more generous

  to the party in default.

         The standard for setting aside an entry of default pursuant to Rule 55(c) is “lenient” and

  less rigorous than the standard for setting aside a default judgment pursuant to Rule 60(b).

  American Airlines Ins. Co., Ltd. v. Eagle Ins. Co., 92 F.3d 57, 59 (2d Cir. 1996); Meehan v.

  Snow, 652 F.2d 274, 277 (2d Cir. 1981) (describing the Rule 55(c) standard as “lenient”).

         Rule 55(c) provides that relief from the entry of a default may be granted for “good cause

  shown.” FED. R. CIV. P. 55(c) (highlighting “For good cause shown the court may set aside an

  entry of default. . .”). Although Rule 55(c) does not define “good cause,” the Second Circuit has

  instructed that district courts must consider principally “(1) whether the default was willful; (2)

  whether setting aside the default would prejudice the adversary; and (3) whether a meritorious

  defense is presented.” Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993). Of course,

  the decision on whether to grant relief from the entry of default is left to the sound discretion of

  the district court as it is in the best position to assess the individual circumstances of a given case

  and to evaluate the credibility and good faith of the parties. Id.



                                                     4
Case 1:17-cv-02374-RRM-ST Document 100-2 Filed 01/24/21 Page 5 of 8 PageID #: 941




           The Court considers three factors when deciding whether to set aside default: (1) whether

  the defendant’s culpable conduct led to the default; (2) whether the defendant has a meritorious

  defense; and (3) whether setting aside default would prejudice the plaintiff. Id. at 925-26. In

  addition, “[t]he law does not favor defaults,” and “therefore, any doubts as to whether a party is

  in default should be decided in favor of the defaulting party.” Bonita Packing Co. v. O’Sullivan,

  165 F.R.D. 610, 614 (C.D. Cal. 1995).3

           Each of these factors weighs in favor of setting aside the Certificates of Default. First,

  the default was not due in any way to the fault of Rabito and/or Laljie. Indeed, an attorney

  appeared for them shortly after the initial complaint was filed. I appeared when their prior

  counsel was unable to continue his representation. I have participated in multiple pretrial

  conferences with Judge Tiscione related to discovery and scheduling issues, the most recent

  taking place on January 20, 2021. I have had multiple conferences with plaintiff’s counsel

  related to theories of liability and discovery related issues. I litigated a motion to dismiss in

  which the two (2) corporate entities were dismissed from the case and two (2) counts of the

  complaint were dismissed as to both Rabito and Laljie. Further, I have reviewed in excess of

  amost 900 pages of discovery provided by Co-defendant’s counsel. This is not a case where



  3
   A motion to vacate a default judgment is “addressed to the sound discretion of the district court.” SEC v. McNulty,
  137 F.3d 732, 738 (2d Cir. 1998). As relevant here, a Rule 60(b) motion to vacate a judgment may be granted on the
  basis of “excusable neglect,” Fed. R. Civ. P. 60(b)(1), or for “any other reason justifying relief from the operation of
  the judgment,” Fed. R. Civ. P. 60(b)(6); see also FED. R. CIV. P. 55(c) (providing that default judgments may
  be set aside in accordance with Rule 60(b)).

  Given the breadth of this discretion, however, the Court of Appeals has suggested that courts, in deciding whether to
  vacate a default judgment, consider three factors: (1) whether the default was “willful”; (2) whether a meritorious
  defense is presented; and (3) whether setting aside the default would prejudice the non-moving party. McNulty, 137
  F.3d at 738. While none of these factors is alone dispositive, the Court should consider and weigh all three.
  Gunnells v. Teutul, 469 F. Supp. 3d 100, 102–03 (S.D.N.Y. 2020).




                                                             5
Case 1:17-cv-02374-RRM-ST Document 100-2 Filed 01/24/21 Page 6 of 8 PageID #: 942




  neither Rabito or Laljie willfully failed to appear in the case until now. The facts are quite the

  opposite. Indeed, this is a case that, except for the last several months, has been actively litigated

  by all parties.

          Further, over the eighteen (18) months I have experienced unprecedented health problems

  that have consumed much of my time and physical and mental energy, starting with a diagnosis

  of bilateral arthritis in my knees and right knee replacement surgery and ending with what is

  hoped will be a successful radical prostatectomy on February 9. In between, there have been a

  diagnosis of cardiomyopathy, multiple procedures to restore the full use of my right hand and

  multiple prostate biopsies and MRIs. In total, in the last 18 months, I have had a total in excess

  of ninety (90) medical appointments, procedures and tests, the vast majority of which were

  during the also unprecedented time of a global pandemic which often complicated and delayed

  many of these appointments, procedures and tests.

          The second and third factors are even easier to apply. Second, both Rabito and Laljie

  have meritorious defense to this action. A Rabito owned corporate entity was 3 Leaf’s landlord.

  Laljie was an “operations manager,” ensuring that the company had computers, telephones and

  office supplies so that 3 Leaf could do its business. Neither Rabito nor Laljie had anything

  whatsoever to do with the actual business of 3 Leaf, that is buying distressed debt. It would be a

  manifest travesty of justice to impose financial liability on two people who had not involvement

  in the allegations contained in the SAC.

          Lastly, plaintiff has not been prejudiced in any way. Despite being in the midst of a

  global pandemic, plaintiff has said, in a recent conference before Judge Tiscione, it has been

  engaging in third party discovery and has obtained bank and other records. In addition, Judge

  Tiscione set a discovery deadline of July 19, 2021. If that deadline holds true, this case will be



                                                    6
Case 1:17-cv-02374-RRM-ST Document 100-2 Filed 01/24/21 Page 7 of 8 PageID #: 943




  ready to be tried in the Fall of 2021. Finally, plaintiff’s lead counsel has been on family leave

  for at least the past six (6) months due to the birth of a child. It is extremely difficult to see how

  plaintiff has been prejudiced by the delay in the filing of an answer of a little over seven (7)

  months when plaintiff’s counsel has been on leave during that entire time. Indeed, plaintiff’s

  counsel will not be returning to work full time until the end of February.

         For these reasons, it is respectfully requested that the Certificates of Default entered

  against Defendants Joseph Rabito and Damien Laljie be vacated.

                                               IV. CONCLUSION

         WHEREFORE, Defendants Joseph Rabito and Damien Laljie respectfully request that

  the Certificates of Default be vacated and that the Court provide such other and further relief the

  Court may deem just an proper. Defendants Joseph Rabito and Damien Laljie further

  respectfully request the Court adopt the briefing schedule for this motion and any response

  and/or cross motion as set forth in ECF 98.

  Dated: January 23, 2021
         New York, New York

                                                 Daniel L. Bibb, Esq. (db8060)
                                                 Counsel for Joseph Rabito and Damien Laljie
                                                 The Law Office of Daniel L. Bibb, LLC
                                                 261 Madison Avenue, 12th Floor
                                                 New York, New York 10016
                                                 T. (212) 736-3936
                                                 F. (212) 812-3299
                                                 C. (201) 390-5278




                                                     7
Case 1:17-cv-02374-RRM-ST Document 100-2 Filed 01/24/21 Page 8 of 8 PageID #: 944




                                        8
